PER CURIAM.
The defendant, Bet Construction Company, Inc., appeals a final judgment entered pursuant to a nonjury trial for the plaintiff, Rental Machinery Company, Inc., for damages sustained as a result of damage done to plaintiff’s welder by Hurricane Cleo while certain rental equipment was in the possession of the defendant.
The court has carefully considered the record on appeal, the briefs and oral argu*253ment of counsel for the parties. From such consideration we find no reversible error.
Affirmed.
ANDREWS and CROSS, JJ., and LEA-VENGOOD, C. R., Associate Judge, concur.